Citation Nr: 1139934	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  03-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include arthritis.


REPRESENTATION

Veteran represented by:	Arthur V. Gage, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service December 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which, in pertinent part, denied the Veteran's claim for service connection for bilateral ankle arthritis.

The Veteran testified before the undersigned at an August 2005 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claim for additional development in December 2005.  In May 2008, the Board denied the instant claim.  The Veteran subsequently appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  A March 2010 Memorandum Decision issued by the CAVC vacated the Board's May 2008 decision and remanded the claim to the Board for additional adjudication.

Subsequent to the issuance of the August 2007 supplemental statement of the case (SSOC), the Veteran submitted additional argument in support of his appeal.  The Veteran waived RO consideration of this evidence in August 2011.  See 38 C.F.R. § 20.1304 (2010).

The Board notes that the Veteran has claimed that his bilateral ankle disability was caused by his flat feet disability.  A claim for service connection for flat feet was denied in an unappealed July 2001 rating decision.  Secondary service connection cannot be granted for a disability based upon a non-service connected disability.  See, e.g., 38 C.F.R. § 3.310 (2010).  The instant claim has therefore been restyled to reflect direct service connection only.

The issues of whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability and a groin disability as well as a claim for service connection for a bilateral knee disability were raised by the Veteran in an August 2006 letter.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In December 2005, the Board remanded the instant claim to allow a VA examination to be conducted to determine the nature and etiology of the Veteran's claimed bilateral ankle disability.  Such an examination was conducted in July 2006.  The March 2010 CVAC Memorandum Decision found that the Board did not ensure compliance with the terms of its December 2005 remand, specifically requiring the VA examiner to opine as to whether the Veteran's claimed ankle disability was related to service.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
In addition, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. 




As the examiner did not answer the question asked in the prior remand, the July 2006 examination report does not comply the terms of the prior remand.  A new VA examination is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and etiology of the claimed bilateral ankle arthritis.  The examiner should review the claims folder and note such review in the examination report.   All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should clearly identify whether bilateral ankle arthritis was found on examination.  The VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any such disability was incurred in or was otherwise related to the Veteran's active duty service from December 1968 to August 1970.  The examiner should address the impact, if any, of the Veteran's post-service activities, including employment in construction, on his claimed disability.

If arthritis is diagnosed, the Veteran should determine whether it manifested to a compensable degree within one year of service discharge.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

2.  The RO/AMC should review the addendum or examination report to insure that it (they) contains all findings and opinions sought in this remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.   law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 



Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

